Citation Nr: 0629207	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits as a child of the veteran.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant is the son of the deceased veteran.  The 
veteran, who had active service before and during World War 
II, died in February 1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines.  With 
his substantive appeal, received at the RO in February 2004, 
the appellant requested a hearing before a member of the 
Board visiting the Manila RO, and he confirmed that request 
in a statement received at the RO in June 2004.  In a letter 
dated in February 2005, the RO advised the appellant that 
Board hearings would be scheduled during June 2005 and 
requested that he advise the RO whether he would be available 
for a hearing during that time.  The RO requested that the 
veteran reply within 60 days of the date of the letter and 
told the veteran that if it did not receive a reply from him 
within that time, it would assume he was no longer interested 
in attending the hearing.  The appellant did reply to that 
letter, and he in effect withdrew his hearing request.  


FINDING OF FACT

There is no evidence that the appellant, who is the adult son 
of the deceased veteran, was permanently incapable of self-
support due to mental or physical defect at attaining the age 
of 18 years.  


CONCLUSION OF LAW

The appellant does not meet the requirements for establishing 
entitlement to VA benefits as a child of the veteran.  
38 U.S.C.A. § 101(4), 5107 (West 2002); 38 C.F.R. § 3.57, 
3.356 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2005) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2006), does not apply in the instant case.  The 
only issue before the Board is whether the appellant can be 
recognized as a child of the veteran for VA benefits 
purposes.  Because the relevant facts of the instant case are 
not in dispute and eligibility for VA benefits as the child 
of a veteran is outlined in statute and regulation, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Additionally, VA's 
Office of General Counsel has held that VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit. VAOPGCPREC 5-2004.  

The Board acknowledges that the RO, in a letter dated in 
December 2003, did however, provide the appellant with ample 
notice of the evidence necessary to substantiate the 
appellant's underlying claims for Dependency and Dependency 
Compensation and Death Pension and explained in detail that 
to support legal entitlement to recognition as the veteran's 
surviving child for the purpose of receiving VA death 
benefits, he must meet the definition of a surviving child 
for VA purposes.  At that time, the RO provided the appellant 
with the definition of the term "child" for VA purposes, 
and in a letter dated in October 2005 provided the appellant 
with additional information about what evidence he must 
submit if he believed he was qualified for benefits as a 
"helpless child."  In the same letter, the RO described 
what the evidence must show to establish entitlement to 
accrued benefits.  In each of the letters, the RO notified 
the appellant of his and VA's respective responsibilities in 
claims development.  

VA law provides that the term, "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution. 38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

On his VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child, the appellant stated that he was 
born in April 1948, and in the remarks section of the form 
requested benefits as a helpless child.  He said that amounts 
appearing as income on the form came from his wife and not 
from him.  The appellant has submitted no evidence that he is 
unmarried, and there is no evidence that he became 
permanently incapable of self-support before reaching the age 
of 18.  In fact, evidence submitted by the veteran (and which 
has not been disputed by him) shows that although he was not 
able to complete his education because of financial 
difficulties, he did work as a laborer for 20 years.  There 
is thus no evidence that the appellant became permanently 
incapable of self-support before reaching the age of 18, and 
he does not allege that this occurred.  Consequently, as he 
is well over the age of 23, it is not possible for him to 
qualify as a child of the veteran for VA benefits purposes.  
The law is dispositive in this matter, and the claim must be 
denied because there is no legal merit or entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appeal to establish basic legal entitlement to VA 
benefits as a child of the veteran is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


